Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 10, Para. [0039] (line 4 on page 10); after “other locations” change “220a and 220b” to --320a and 320b--.
Page 10, Para. [0040], line 2, after “340” change “to drop of the user” to –to drop off the user--.
Page 10, Para. [0040], line 7, after “320d”, change “as location 320” to –as location 320e-  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch U.S. PGPub 2013/0285841 A1 (hereinafter Kirsch) in view of Mattila U.S. PGPub 2017/0045888 A1 (hereinafter Mattila).
Regarding Claim 1, Kirsch teaches a computer comprising programming (Kirsch, Fig. 2, Element 112, “Controller”; Abstract, Lines 3-4, Para. [0010], Lines 1-5, Para. [0017], Lines 3-5, and Para. [0022], Lines 1-3) to predict (Kirsch, Para. [0025], Lines 1-8, Para. [0028], Lines 1-8, and Para. [0032], Lines 1-8), in a vehicle (Kirsch, Fig. 1, Element 10; Para. [0005], Lines 1-7) at a plurality of locations (Kirsch, Abstract, Lines 4-7, Para. [0010], Lines 5-7, Para. [0021], Lines 1-10, and Para. [0025], Lines 1-3), an amount of power generation associated with each location (Kirsch, Para. [0025], Lines 3-13, and Fig. 4, Paras. [0036] – [0038]), select one of the locations based at least on the predicted amounts of power generation (Kirsch, Para. [0019], Lines 1-6, and Fig. 4, Paras. [0036] – [0038]), but does not move the vehicle to the selected location.
Mattila, however, teaches move the vehicle to the selected location (Mattila, Para. [0025], Lines 1-2, Para. [0029], Lines 1-11, Para. [0086], Lines 1-4, Para. [0097], Lines 1-3, Fig. 6, Block 65, Para. [0110], Lines 1-2).
Absent of showing criticality to incorporate autonomous movement of the solar vehicle of Kirsch, it would have been an obvious matter of design choice to incorporate the autonomous movement of the solar vehicle as taught in Mattila into the solar charging vehicle of Kirsch based on desirability, since applicant has not disclosed that this autonomous movement of the vehicle solves any stated problem or is for any particular purpose other than being a convenience to the user, and it appears the invention would perform equally well with or without autonomous movement and would merely be based on design/cost preferences.
Regarding Claim 2, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 1.  Furthermore, Mattila teaches further comprising programing to after predicting amounts of power generation at each of the plurality of locations, determine a current location of vehicle, and determine distances between the plurality of locations and the current location, wherein selecting one of the locations is further based at least on the respective distances to the locations from the current location (Mattila, Para. [0123], and Para. [0132]).
Absent of showing criticality to incorporate autonomous movement of the solar vehicle of Kirsch, it would have been an obvious matter of design choice to incorporate the autonomous movement of the solar vehicle as taught in Mattila into the solar charging vehicle of Kirsch based on desirability, since applicant has not disclosed that this autonomous movement of the vehicle solves any stated problem or is for any particular purpose other than being a convenience to the user, and it appears the invention would perform equally well with or without autonomous movement and would merely be based on design/cost preferences. 
Regarding Claim 3, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 1.  Furthermore, Mattila teaches wherein the amount of power generation is predicted based at least on data received from a light sensor supported on the vehicle (Mattila, Para. [0129]).
Absent of showing criticality to incorporate autonomous movement of the solar vehicle of Kirsch, it would have been an obvious matter of design choice to incorporate the autonomous movement of the solar vehicle as taught in Mattila into the solar charging vehicle of Kirsch based on desirability, since applicant has not disclosed that this autonomous movement of the vehicle solves any stated problem or is for any particular purpose other than being a convenience to the user, and it appears the invention would perform equally well with or without autonomous movement and would merely be based on design/cost preferences. 
Regarding Claim 5, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 1.  Furthermore, Kirsch teaches further comprising programing to determine a risk factor associated with each of the plurality of locations, wherein selecting one of the locations is further based at least on the risk factors (Kirsch, Para. [0028]). 
Regarding Claim 6, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claims 5/1.  Furthermore, Kirsch teaches wherein the risk factors are based at least on information regarding the geographic properties of an area proximate the plurality of locations (Kirsch, Para. [0028]). 
Regarding Claim 7, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 1.  Furthermore, Kirsch teaches further comprising programing to determine a location type of each of the plurality of locations, wherein selecting one of the locations is further based at least on the determined location types (Kirsch, Para. [0028]). 
Regarding Claim 8, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 1.  Furthermore, Kirsch teaches further comprising programing to determine respective distances between a structure and each of the plurality of locations, wherein selecting one of the locations is further based at least on the distances to the locations from the structure (Kirsch, Para. [0028]). 
Regarding Claim 9, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 1.  Furthermore, Mattila teaches further comprising programing to determine that a move threshold has been met before moving the vehicle to the selected location (Mattila, Para. [0132], Lines 8-11).
Absent of showing criticality to incorporate autonomous movement of the solar vehicle of Kirsch, it would have been an obvious matter of design choice to incorporate the autonomous movement of the solar vehicle as taught in Mattila into the solar charging vehicle of Kirsch based on desirability, since applicant has not disclosed that this autonomous movement of the vehicle solves any stated problem or is for any particular purpose other than being a convenience to the user, and it appears the invention would perform equally well with or without autonomous movement and would merely be based on design/cost preferences. 
Regarding Claim 11, Kirsch teaches a method (Kirsch, Para. [0011], Lines 1-10) comprising predicting (Kirsch, Para. [0025], Lines 1-8, Para. [0028], Lines 1-8, and Para. [0032], Lines 1-8), in a vehicle (Kirsch, Fig. 1, Element 10; Para. [0005], Lines 1-7) at a plurality of locations (Kirsch, Abstract, Lines 4-7, Para. [0010], Lines 5-7, Para. [0021], Lines 1-10, and Para. [0025], Lines 1-3), an amount of power generation associated with each location (Kirsch, Para. [0025], Lines 3-13, and Fig. 4, Paras. [0036] – [0038]), selecting one of locations based at least on the predicted amounts of power generation (Kirsch, Para. [0019], Lines 1-6, and Fig. 4, Paras. [0036] – [0038]), but does not move the vehicle to the selected location.
Mattila, however, teaches moving the vehicle to the selected location (Mattila, Para. [0025], Lines 1-2, Para. [0029], Lines 1-11, Para. [0086], Lines 1-4, Para. [0097], Lines 1-3, Fig. 6, Block 65, Para. [0110], Lines 1-2).
Absent of showing criticality to incorporate autonomous movement of the solar vehicle of Kirsch, it would have been an obvious matter of design choice to incorporate the autonomous movement of the solar vehicle as taught in Mattila into the solar charging vehicle of Kirsch based on desirability, since applicant has not disclosed that this autonomous movement of the vehicle solves any stated problem or is for any particular purpose other than being a convenience, and it appears that the invention would perform equally well with or without autonomous movement and would merely be based on design/cost preferences. 
Regarding Claim 12, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 11.  Furthermore, Mattila teaches further comprising after determining the amount of power generation at the plurality of locations, determining a current location of vehicle, and determining distances between the current location and each of the plurality of locations, wherein selecting one of the locations is further based at least on the determined distances between the current location and plurality of locations (Mattila, Para. [0123], and Para. [0132]).
Absent of showing criticality to incorporate autonomous movement of the solar vehicle of Kirsch, it would have been an obvious matter of design choice to incorporate the autonomous movement of the solar vehicle as taught in Mattila into the solar charging vehicle of Kirsch based on desirability, since applicant has not disclosed that this autonomous movement of the vehicle solves any stated problem or is for any particular purpose other than being a convenience to the user, and it appears the invention would perform equally well with or without autonomous movement and would merely be based on design/cost preferences. 
Regarding Claim 13, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 11.  Furthermore, Mattila teaches wherein the amount of power generation available is predicted based at least on data received from a light sensor supported on the vehicle (Mattila, Para. [0129]).
Absent of showing criticality to incorporate autonomous movement of the solar vehicle of Kirsch, it would have been an obvious matter of design choice to incorporate the autonomous movement of the solar vehicle as taught in Mattila into the solar charging vehicle of Kirsch based on desirability, since applicant has not disclosed that this autonomous movement of the vehicle solves any stated problem or is for any particular purpose other than being a convenience to the user, and it appears the invention would perform equally well with or without autonomous movement and would merely be based on design/cost preferences. 
Regarding Claim 15, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 11.  Furthermore, Kirsch teaches wherein at least one of the plurality of locations is a user determined location (Kirsch, Para. [0036]). 
Regarding Claim 16, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 11.  Furthermore, Kirsch teaches further comprising programing for determining a risk factor associated with each of the plurality of locations, wherein selecting one of the locations is further based at least on the determined risk factors associated with the locations (Kirsch, Para. [0028]). 
Regarding Claim 17, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claims 16/11.  Furthermore, Kirsch teaches wherein the determined risk factors associated with the locations are based at least on an expected duration of charging availably at the locations (Kirsch, Para. [0028]). 
Regarding Claim 18, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 11.  Furthermore, Kirsch teaches further comprising programing for determining location types for the plurality of locations, wherein selecting one of the locations is further based at least on the determined location types of the locations (Kirsch, Para. [0028]). 
Regarding Claim 19, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 11.  Furthermore, Kirsch teaches further comprising programing for determining a distance between a structure and each of the plurality of locations, wherein selecting one of the locations is further based at least on the determined distances between the structure and the locations (Kirsch, Para. [0028]). 
Regarding Claim 20, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 11.  Furthermore, Mattila teaches further comprising determining that a move threshold has been met before moving the vehicle to the selected location (Mattila, Para. [0132], Lines 8-11).
Absent of showing criticality to incorporate autonomous movement of the solar vehicle of Kirsch, it would have been an obvious matter of design choice to incorporate the autonomous movement of the solar vehicle as taught in Mattila into the solar charging vehicle of Kirsch based on desirability, since applicant has not disclosed that this autonomous movement of the vehicle solves any stated problem or is for any particular purpose other than being a convenience to the user, and it appears the invention would perform equally well with or without autonomous movement and would merely be based on design/cost preferences.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kirsch U.S. PGPub 2013/0285841 A1 (hereinafter Kirsch) in view of Mattila U.S. PGPub 2017/0045888 A1 (hereinafter Mattila) as applied to claim 1 above, and further in view of Guzelimian U.S. PGPub 2011/0266075 A1 (hereinafter Guzelimian). 
Regarding Claim 4, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 1.  Furthermore, Kirsch teaches wherein the amount of power generation is predicted (Kirsch, Para. [0025], Lines 1-8, Para. [0028], Lines 1-8, and Para. [0032], Lines 1-8) based at least on data received (Kirsch, Para. [0025], Lines 3-13, and Fig. 4, Paras. [0036] – [0038]).  Furthermore, Mattila teaches data is received from a sensor supported on the vehicle (Mattila, Para. [0129]), but does not teach the data is received from a wind sensor.
Guzelimian, however teaches a wind sensor supported on the vehicle (Guzelimian, Fig. 5; Para. [0049]). 
Absent of showing criticality to incorporate a wind sensor into the solar vehicle of Kirsch, it would have been an obvious matter of design choice to add a wind sensor based on desirability, since applicant has not disclosed that this wind sensor solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well with other types of reusable energy sensors. 
Regarding Claim 14, The combined teaching of references Kirsch and Mattila discloses the claimed invention as stated above in claim 11.  Furthermore, Kirsch teaches wherein the amount of power generation available is predicted (Kirsch, Para. [0025], Lines 1-8, Para. [0028], Lines 1-8, and Para. [0032], Lines 1-8) based at least on data received (Kirsch, Para. [0025], Lines 3-13, and Fig. 4, Paras. [0036] – [0038]).  Furthermore, Mattila teaches data received from a sensor supported on the vehicle (Mattila, Para. [0129]), but does not teach the data is received from a wind sensor. 
Guzelimian, however teaches a wind sensor supported on the vehicle (Guzelimian, Fig. 5; Para. [0049]). 
Absent of showing criticality to incorporate a wind sensor into the solar vehicle of Kirsch, it would have been an obvious matter of design choice to add a wind sensor based on desirability, since applicant has not disclosed that this wind sensor solves any stated problem or is for any particular purpose, and it appears the invention would perform equally well with other types of reusable energy sensors.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 10: Though the prior art discloses a computer comprising programming to predict at a plurality of locations an amount of power generation at each location and to select one of the locations to move the vehicle when a move threshold has been met indicating it is advantageous to move the vehicle to another location, it fails to teach or suggest the aforementioned limitations of claim 10, and further including the combination of: 
wherein the determination of whether the move threshold has been met comprises determining a difference in power generation between a current location and the selected location, and determining an energy required to move the vehicle to the selected location, wherein the move threshold is met when the difference is greater than the energy required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dudar et al. U.S. Patent 10,197,412 teaches an electric vehicle charging incorporating a light threshold.
Gaither U.S. Patent 10,913,360 teaches moving an electric vehicle autonomously to optimize solar exposure.
Chelian U.S. Patent 10,919,522 teaches optimizing solar exposure by avoiding shade-giving structures.
Niwa et al. U.S. PGPub 2010/0169008 teaches monitoring solar radiation of a solar vehicle location.
Matsuyama U.S. PGPub 2011/0191266 teaches a navigation device for determining optimum solar exposure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859